UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1933 Date of Report (Date of earliest event reported): April 18, 2013 OWENS MORTGAGE INVESTMENT FUND, A California Limited Partnership (Exact Name of Registrant as Specified in Charter) California 000-17248 68-0023931 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 2221 Olympic Boulevard Walnut Creek, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (925)935-3840 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note: This Form 8-K/A amends the Current Report on Form 8-K filed on April 18, 2013 to include Exhibit 99.1 (Letter dated April 18, 2013), which was omitted from the Current Report on Form 8-K referred to above. Item 7.01 Regulation FD Disclosure On April 18, 2013, Owens Mortgage Investment Fund, a California Limited Partnership, sent a letter to its limited partners announcing the results of the special meeting of limited partners held on April 16, 2013. The full text of letter is furnished as Exhibit 99.1 to this report. The information furnished in Item 7.01, including the exhibit attached hereto, shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. This report will not be deemed an admission as to the materiality of any information in the report that is provided in connection with Regulation FD. Item 9.01 Financial Statements and Exhibits Exhibit No. Description Letter dated April 18, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OWENS MORTGAGE INVESTMENT FUND, a California Limited Partnership By: Owens Financial Group, Inc., General Partner Dated:April 18, 2013By: /s/ William C. Owens William C. Owens, President EXHIBIT INDEX Exhibit No. Description Letter dated April 18, 2013
